                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

CYNTHIA LOVE ZABALA,

       Plaintiff,

v.                                                         Case No: 6:17-cv-628-Orl-TBS

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       This matter comes before the Court on Plaintiff’s Motion for Attorney’s Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412 (the “EAJA”) (Doc. 23).

Plaintiff seeks an award of attorney’s fees in the amount of $6,606.71 and reimbursement

of $43.03 in litigation expenses. Defendant, the Commissioner of Social Security, initially

opposed the motion (Id. at 2; Doc. 23-15), but has since notified the Court that she has no

objection to the requested fees and expenses (Doc. 24). On review, the motion is granted

in part and denied in part.

       Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the

claimant is the prevailing party in a non-tort suit involving the United States; (2) the

government’s position was not substantially justified; (3) the claimant filed a timely

application for attorney’s fees; (4) the claimant had a net worth of less than $2 million

when the complaint was filed; and (5) there are no special circumstances which would

make the award of fees unjust. 28 U.S.C. § 2412(d). The fee award must also be

reasonable. Schoenfeld v. Berryhill, No. 8:17-CV-407-T-AAS, 2018 WL 5634000, at *1

(M.D. Fla. Oct. 31, 2018), citing 28 U.S.C. § 2412(d)(2)(A). As with any petition for fees,

the Court must always apply its own expertise and judgment, regardless of whether the
requested fee amount is contested. Winkler v. Cach, LLC, No. 8:11-cv-2358-T-24AEP,

2012 WL 2568135, at *1 (M.D. Fla. July 2, 2012); Stewart v. Continental Cas. Co., Civil

Action No. 12-0532-KD-B, 2015 WL 2252920, at *9 (S.D. Ala. Jan. 16, 2015) (“the court

may consider its own judgment in determining the reasonableness of requested fees”);

Kim v. Barro, 2009 WL 1616271, at *2 (N.D. Ga. June 9, 2009) (“[T]he Court will apply its

own experience and judgment to evaluate the reasonableness of the time billed and the

hourly rate sought by counsel”).

       On August 27, 2018, the Court entered a final order reversing and remanding this

case back to Defendant for further proceedings, pursuant to 42 U.S.C. § 405(g) (Doc. 21).

The Clerk entered judgment on August 28, 2018 (Doc. 22). Plaintiff timely filed this

application on November 26, 2018. Plaintiff asserts that she is the prevailing party;

Defendant’s position in the underlying action was not substantially justified; and her net

worth when the case proceeding was filed was less than two million dollars (Doc. 23 at 3).

Upon due consideration, I find that Plaintiff is entitled to fees under the EAJA, but that the

fees requested are based in part on an unreasonable hourly rate, improperly include

clerical tasks and include compensation for hours not reasonably spent.

       In calculating a reasonable fee, the Court applies the traditional lodestar analysis,

albeit with the recognition that EAJA provides that “attorney fees shall not be awarded in

excess of $125 per hour unless the court determines that an increase in the cost of living

or a special factor, such as the limited availability of qualified attorneys for the

proceedings involved, justifies a higher fee.” 28 U.S.C.A. § 2412(d)(2)(A); see generally,

Wood v. Comm'r of Soc. Sec., No. 2:15-CV-437-FTM-29CM, 2017 WL 2298190, at *1

(M.D. Fla. May 26, 2017). A reasonable attorney fee is calculated by multiplying the

number of hours reasonably expended by the reasonable hourly rate. Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). The party seeking an award of fees should submit

                                              -2-
adequate documentation of hours and rates in support. Id. Reasonable fees do not

include excessive, unnecessary, and redundant hours. Norman v. Hous. Auth. of

Montgomery, 836 F.2d 1292, 1301–02 (11th Cir. 1988). A “reasonable hourly rate” is “the

prevailing market rate in the relevant legal community for similar services by lawyers of

reasonably comparable skills, experience, and reputation.” Norman, 836 F.2d at 1299.

       Plaintiff seeks an award of $6,604.71 for 40.8 hours of representation (Doc. 23 at

4-6; Docs. 23-1 thru 23-10). Of those hours, 32.2 hours were logged by three attorneys,

two of whom are not members of the Bar of this Court (Doc. 23 at 4-6; Docs. 23-1 thru 23-

4). Plaintiff also seeks fees for 8.6 hours of time logged by six paralegals (Doc. 23 at 5-6;

Doc. 23-5 thru 23-10). Plaintiff seeks approval of the following rates and charges:

       Professional            Hours                Hourly Rate             Total

       Attorney Suzanne        27.4             $195.61                $5,359.71
       Harris

       Attorney Howard D.      2.8              $125.00                $350.00
       Olinsky (non-
       admitted attorney)
       Attorney Edward A.      2.0              $125.00                $250.00
       Wicklund (non-
       admitted attorney)

       Paralegal Michelle      0.9              $75.00                 $67.50
       Callahan
       Paralegal Moira         0.3              $75.00                 $22.50
       Deutch
       Paralegal Kyrsten       0.8              $75.00                 $60.00
       Gifford
       Paralegal Jonnah        2.4              $75.00                 $180.00
       Graser
       Paralegal Tamica        3.7              $75.00                 $277.50
       Lockwood
       Paralegal Shannon       0.5              $75.00                 $37.50
       Persse

       On review of the chart, and the ledger itemizing the hours spent (Doc. 23-1), the

Court finds the number of hours to be excessive and some of the rates charged to be

                                             -3-
unreasonable in the context of litigating this unremarkable Social Security benefits denial

case.

        Rates for Timekeepers

        Howard Olinsky and Edward Wicklund are not members of the bar of this Court

and have not been admitted pro hac vice. Consistent with the decisions in other cases

throughout this district, the Court applies a paralegal rate to the services of non-admitted

attorneys in cases where, as here, admission was never sought. See, e.g., Wood, 2017

WL 2298190, at *2; Duffield v. Colvin, No. 3:15-cv-1065-MCR, 2016 WL 6037306, at *2

(M.D. Fla. Oct. 14, 2016) (“The Court agrees with Defendant that as out-of-state attorneys

who are not members of the Bar of this Court and have not sought permission to appear

pro hac vice in this case, Mr. Olinsky and Mr. Eaglin should be compensated at the

prevailing paralegal rate.”); Bumgardner v. Comm’r of Soc. Sec., No. 6:12-cv18-Orl-

31TBS, 2014 WL 5426538, at *3-4 (M.D. Fla. Oct. 22, 2014) (attorney not admitted to

practice in district should be compensated as paralegal); Riggins v. Astrue, No. 3:09-cv-

00856-TEM, 2011 WL 2119338, at *2-3 (M.D. Fla. May 27, 2011) (out-of-state attorneys

who had not been granted permission to serve as attorneys in case were not entitled to

compensation as attorneys, but to a fee appropriate for paralegals). In an unpublished

opinion, the Eleventh Circuit found this approach to be within the court’s discretion. Zech

v. Comm'r of Soc. Sec., 680 F. App'x 858, 860 (11th Cir. 2017) (“The district court did not

abuse its discretion by compensating Olinsky and Eaglin at the paralegal hourly rate.”).

        The reasonable hourly rate of a paralegal for social security appeals in this district

is $75.00 per hour. Schoenfeld, 2018 WL 5634000, at *1 (reducing the hourly rate for

attorneys Howard D. Olinsky, Edward A. Wicklund, Marisa Burkett, and Michelle Fecio to

$75.00 per hour). 1 The itemization of hours submitted with Plaintiff’s EAJA motion


        1   This the rate claimed by Plaintiff for work performed by the paralegals in this case.

                                                       -4-
indicates Mr. Olinsky contributed 2.8 hours of work on Plaintiff’s case and Mr. Wicklund

2.0 hours (Doc. 23-3; Doc. 23-4). To the extent these hours are compensable (see

below), they are compensable at the rate of $75.00 per hour, and not the rate claimed by

Plaintiff.

        The rate charged for the services of attorney Suzanne Harris, a member of the bar

of this Court, is consistent with the EAJA cap, adjusted for the cost of living. The

Commissioner has raised no objection to that rate, and the Court finds it to be

appropriate.

        Number of Hours is Excessive

               1. Duplicative Tasks

        Plaintiff seeks compensation for the work of nine professionals in a case that

required no discovery, no pretrial motions, and no trial or evidentiary hearing. With so

many cooks in the kitchen, it is not surprising that the timesheets reflect duplication and

inefficiency. See, for example, time entries of April 13, 2017 and May 2, 2017 (three

professionals billing for preparation of the summons) (Doc. 23-1 at 2), and time entries

dated April 4th and 7th, 2017 (three professionals working on in forma pauperis motion).

The overstaffing has resulted in overbilling. “If fee applicants do not exercise billing

judgment, courts are obligated to do it for them, to cut the amount of hours for which

payment is sought, pruning out those that are ‘excessive, redundant, or otherwise

unnecessary.’” Am. Civil Liberties Union of Georgia v. Barnes, 168 F.3d 423, 428 (11th

Cir. 1999). Now, the Court deducts three hours of paralegal time and four hours of non-

admitted attorney time for instances of duplicative or otherwise unnecessary work. As the

rate is the same for both paralegals and non-admitted counsel, the Court deducts

$525.00 from the application (7 hours at $75).




                                             -5-
                 2. Purely Clerical Tasks

       Plaintiff is not entitled to reimbursement for the performance of purely clerical

tasks. “[A]n attorney is not entitled to compensation under the EAJA for work which could

have been done by support staff.” Kelley v. Astrue, No. 3:09-CV-881-J-MCR, 2010 WL

4366365, at *2 (M.D. Fla. Oct. 28, 2010), quoting Weaver v. Astrue, No. 3:07–cv–16–JWC,

2008 WL 1805381, at *1 (E.D. Ark. Apr.17, 2008) (preparation of status or transmittal

letters is clerical task). Courts in this district have previously found that many of the tasks

included in the ledger here are not compensable in the EAJA context. See, e.g. Wood,

2017 WL 2298190, at *3 (finding ‘Federal Court forms packet prepared for Client

completion, mailed via USPS,’ ‘FDC prospect packet returned via Right

Signature/Reviewed for completion,’ and ‘Download, File and Save Transcript, OCR and

live bookmark’ to be non-compensable clerical tasks, and reducing compensable time for

‘Ready EAJA Narrative, Time Slips, Exhibits, Certificate. File Per Local Rule’ because

“the entry includes clerical tasks”); 2 Garverick v. Comm’r of Soc. Sec., No. 2:15-cv-385-

CM, 2017 WL 1838483, at *3 (M.D. Fla. May 8, 2017) (denying reimbursement for time

spent reviewing standing orders and Related Case Order and Track One Notice, finding

filing of a memorandum is clerical and not compensable as attorney’s fees).

       Now, the Court deducts 3.9 hours of paralegal time, .1 hours of attorney time, and

.2 hours of time performed by unadmitted counsel. Based on the relevant case law, the

Court deducts a total of $327.06 for clerical tasks (4.1 hours at $75 and .1 hours at

$195.61).




       2   Wood involved the same counsel and many of the same clerical tasks claimed here.

                                                  -6-
              3. Time Spent Preparing EAJA Petition

       Plaintiff claims 2.9 hours for preparation of the EAJA petition. In the EAJA context,

the Supreme Court has found “fees for fee litigation should be excluded to the extent that

the applicant ultimately fails to prevail in such litigation.” Comm’r, I.N.S. v. Jean, 496 U.S.

154, 163 n.10 (1990). Because Plaintiff’s fee request is unreasonable, the Court excludes

the time spent on preparing the application seeking the excessive fee, as non-

compensable. As the time was spent by a paralegal and Mr. Olinsky, billing at the same

rate, the Court deducts $217.50 (2.9 hours at $75).

       Conclusion

       With the above reductions in rates and time, the Court finds a reasonable fee

under the EAJA to be $5,537.15. Plaintiff claims expenses in the amount of $43.03 (Doc.

23-12), which appear to be reasonably incurred. The Court will allow these expenses.

       Plaintiff has attached a copy of her assignment of EAJA fees to her counsel (Doc.

23-11). In light of the assignment, Plaintiff states if the U.S. Department of the Treasury

determines that Plaintiff does not owe a federal debt that is subject to offset, the

government will accept Plaintiff’s assignment of EAJA fees and pay fees directly to

Plaintiff’s counsel. Any agreement between the parties as to payment of this judgment is

outside the purview of the Court. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA

attorney’s fees are awarded to prevailing party, not to the prevailing party’s attorney). The

parties may make whatever collection arrangements that they wish to, but the Court will

not order the government to reimburse counsel directly.

       Now, the motion is GRANTED IN PART and DENIED IN PART. Plaintiff is entitled

to an award of $5,537.15 in EAJA fees, and $43.03 as expenses. The Clerk shall enter

judgment accordingly.




                                             -7-
      DONE and ORDERED in Orlando, Florida on December 14, 2018.




Copies furnished to Counsel of Record




                                        -8-
